 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 JANE DOE,                                             Case No.: 2:19-cv-01892-APG-EJY

 4          Plaintiff                                      Order Accepting Report and
                                                         Recommendation and Dismissing
 5 v.                                                       Complaint With Prejudice

 6 INSURANCE SERVICES OFFICE, INC. and                                  [ECF No. 4]
    GEICO INSURANCE COMPANY,
 7
             Defendants
 8
            On February 3, 2020, Magistrate Judge Youchah recommended that I dismiss plaintiff
 9
   Jane Doe’s complaint with prejudice. Doe did not file an objection. Thus, I am not obligated to
10
   conduct a de novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring
11
   district courts to “make a de novo determination of those portions of the report or specified
12
   proposed findings to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114,
13
   1121 (9th Cir. 2003) (en banc) (“the district judge must review the magistrate judge’s findings
14
   and recommendations de novo if objection is made, but not otherwise” (emphasis in original)).
15
            I THEREFORE ORDER that Magistrate Judge Youchah’s report and recommendation
16
   (ECF No. 4) is accepted and plaintiff Jane Doe’s complaint (ECF No. 1-1) is DISMISSED
17
   with prejudice. The clerk of court is instructed to close this case.
18
            DATED this 24th day of February, 2020.
19

20                                                     ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
21

22

23
